Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
2/14/2022 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 10/14/2021, Applicant, on 2/14/2022, amended claims 1, 3, 11, 13, and 17; and cancelled claims 2 and 12; Claims 1, 3-11, and 13 - 20 are pending in this application and have been rejected below.

Response to Arguments
Applicant’s arguments filed February 14, 2022 have been fully considered.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed February 14, 2022.
On Pg. 8-9 of the Remarks regarding 35 U.S.C. § 101 rejection, Examiner has withdrawn 35 U.S.C. § 101 rejection per amended claim language. 
On Pg. 10-11 of the Remarks regarding 35 U.S.C. § 103 rejection, Applicant states prior art fails to disclose "generating a second similarity score indicating a second similarity of a third task to a forth task by applying the updated trained machine learning model to the third task and the fourth task, wherein the third and fourth tasks are to be completed by a user and describes a third and fourth change to a computer system, respectively, wherein the second similarity score is used to indicate the fourth task can be performed at a same time as the third task based on the second similarity score.”  In response,  Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection where Sar is now applied to amended claims.


Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1, 3 -11, and 13 - 20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole, the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnusamy, US Publication No. 20190236516 A1 [hereinafter Ponnusamy], in view of Hari Haran et al., US Publication No. 20200226493 A1 [hereinafter Hari Haran], and in further view of Sar et al., WIPO Publication No. 2015081272A2 [hereinafter Sar]. 
Regarding Claim 1, 
Ponnusamy teaches
A method of identifying a task to be completed in a task-tracking system, the method comprising: receiving, at a computerized task tracking system, a first task to be completed by a user, the first task describing a first change to be made within a computer system and having a first priority; (Ponnusamy Par. 42;Par. 43-45“ In an embodiment, user grouping and classifying module 121 can provide visibility into a task process by tracking user activities, which enables an administrator to gauge prospect engagement based on the user activities. The module can determine contacts of individual tasks, and use the contacts and their email domains to identify email interactions of a user with the contacts, and meetings between the user and the contacts. In an embodiment, the meetings can be in the past or scheduled to be held in a predetermined future time period. User grouping and classifying module 121 then computes scores for each of the users based on their activities and group and classify, or rank the users based on their scores. The scores can be used to assess performance of users, and identify users that need additional training and coaching in communicating with outside parties or client engagement.”; Par. 62-“ The activity identification rules 320 may specify a preference or priority order indicating which of the contact information should be used in order to identify a domain name. For example, activity identification rules 320 may specify that a task contact should be used to determine a domain name over the account contact, and that the account contact will be used only if the task contact is unavailable.”; Par. 54);
receiving, at the computerized task tracking system, a second task to be completed by a user, the second task describing a second change to be made within the computer system and having a second priority; (Ponnusamy Par. 42-“ In one embodiment, a request can be received from a client for determining a task completion rate of a first set of tasks associated with a set of attributes. The first set of tasks has been scheduled to be performed during a first time period (e.g., a current time period). In response to the request, for each of the attributes, a completion rate of one or more of a second set of tasks corresponding to the attribute is calculated. The second set of tasks has been performed during a second time period in the past. The completion rate represents a percentage of the second set of tasks that have been completed during the second time period. An isotonic regression operation can be performed on the completion rates associated with the attributes of the second set of tasks to calibrate the completion rates. The completion rates for the attributes of the first set of tasks can be predicted based on the calibrated completion rates of the second set of tasks.”; Par. 98)


receiving an indication that a first user intends to complete the first task; (Ponnusamy Par. 44-45“Task set creation module 123 can be used to construct a proposed task set (e.g., a pipeline) needed at the beginning of a future time period, in order to hit a quota for the end of the future time period. The module can analyze patterns of open tasks at the beginning of past quarters, and can predict the composition of the proposed pipeline needed to hit the quota based on historical data.  Task completion estimating module 125 can be used to estimate the time a user has spent so far in a task and the time that will be required of the user to complete the task. The module considers the time that the user has spent on digital interactions associated with the task, including but not limited to emails, calendar and call log activity. The digital interactions can be compared to digital interactions of past tasks that are in a similar stage.”; Par. 74-“ The task completion estimating module 125 can receive a request 501 from a client device 101, for estimating time required to complete a current task. The current task can be a task that is being worked on by a user (e.g., a sales representative), and can include a number of stages predetermined by a system administer. For example, the current task can be a deal/project in a customer relationship management (CRM) system.”)
in response to receiving the indication that the first user intends to complete the first task, identifying one or more tasks in the task-tracking system that has a similarity score above a threshold, the one or more tasks including the second task (Ponnusamy Par. 97“ In an embodiment, the task completion estimating module 125 can further alerts the user whenever the amount of time 819 exceeds or is below a predetermined threshold, so that the user may considering reassigning the task to another user who is more appropriate to work on the selected task. Whenever the estimated amount time to complete the selected task is updated, the cloud server 111 can be invoked to update the selected task in the task database system 105 with the updated information;”; Par. 96-“ The task completion estimating module 125 can estimate an amount of time 819 required to complete the selected task in accordance with the process described in FIG. 7. As the data poller 806 keeps polling new data from the task database system 105 at a configurable fixed interval, the task completion estimating module 125 can update the predetermined number of similar tasks at the same interval, which further causes the estimated amount of time required to complete the selected task to be updated in real-time.”) 
Ponnusamy teaches similarity scoring analysis and the feature is expounded upon by Hari Haran:
generating a similarity score indicating a similarity of the second task to the first task by applying a trained machine learning model to the first task and the second task (Hari Haran Par. 2-“The present disclosure relates to an apparatus and method for training a similarity model that is used to predict similarity between items. In one example, the apparatus is configured to train (build) the similarity model by using multivariate machine learning (e.g., a multivariate multiple liner regression process) that utilizes one or more independent variables including metadata (e.g., title, genre, writer, plot keywords) associated with training items, and two dependent variables including user contributed similarity scores for training item pairs, and collaborative filtering similarity scores for the training item pairs. Then, the apparatus uses the trained model to predict similarity between items.; Par. 55-“The apparatus 100 per step 126 d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126 a, 126 b, 126 c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134.”; Par. 56);
receiving, from the first user, input regarding whether the second task was correctly identified as being similar to the first task ; (Hari Haran Par. 69-“ The apparatus 100 will use machine learning to train the similarity model 102 as described herein which will result in recommending items that will be more ‘correct’ to the users, by only returning items which users will perceive to be similar. Further, the inventors understand that humans generally use a dual-process model to infer similarity, it therefore only makes sense that the disclosed apparatus 100 and methods 400, 500, and 600 also use a dual-process as represented by content-based similarity and collaborative similarity to infer overall similarity and make recommendations to users. More specifically, the apparatus 100 and methods 400, 500 and 600 have uniquely used CB methods to represent taxonomic similarity and at same time used CF methods to represent thematic similarity (note: the inventors believe that when CF is used to represent thematic similarity it results in somewhat accurate recommendations but not a perfect result because CF will retrieve items that are both thematically and taxonomically similar). For example, in the present disclosure the CB and CF methods can be combined as follows: DirectorSimilarity+GenreSimilarity+ . . . +WriterSimilarity=[CF Similarity, CB Similarity]. The present disclosure is a marked-improvement over prior art methods.”) ;
updating the trained machine learning model based upon the received input; (Hari Haran Par. 55-“The apparatus 100 per step 126 d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126 a, 126 b, 126 c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134.”; Par. 56)
and generating … similarity score … by applying the updated trained machine learning model to the third task and the fourth task, wherein the third and fourth tasks are to be completed by a user and describes a third and fourth change to a computer system, respectively, … (Hari Haran Par. 2-“The present disclosure relates to an apparatus and method for training a similarity model that is used to predict similarity between items. In one example, the apparatus is configured to train (build) the similarity model by using multivariate machine learning (e.g., a multivariate multiple liner regression process) that utilizes one or more independent variables including metadata (e.g., title, genre, writer, plot keywords) associated with training items, and two dependent variables including user contributed similarity scores for training item pairs, and collaborative filtering similarity scores for the training item pairs. Then, the apparatus uses the trained model to predict similarity between items.; Par. 55-“The apparatus 100 per step 126 d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126 a, 126 b, 126 c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134.”; Par. 56)
 Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).
Ponnusamy in view of Hari Haran teach similarity scoring and the feature is expounded upon by Sar:
notifying the first user that the second task is similar to the first task, and that the second task can be performed at a same time as the first task based on the similarity score; (Sar Par. 124-125-“ Referring to FIG. 3B, an example of determining a task completion step for a task that does not have an assigned task completion step is illustrated. Task 330 may be a task that has been received from task recognition engine 115, which does not have an associated task completion step. Task similarity engine 120 may identify task 320 from task database 125 and compare task 320 with task 330 to determine whether the similarity between the tasks satisfies a threshold similarity measurement. I n the provided example, both tasks share the same task action, "buy." Additionally, both task objects are members of the same category of "fruit." A user may not have previously submitted the task "buy rhubarb" and/or task recognition engine 115 may not have previously determined a task completion step for "buy rhubarb," so the task may not have an associated task completion step. Task similarity engine 120 may determine a value for S3 that is indicative of similarity between the task actions and/or task objects of task 320 and task 330 and determine that the similarity between the tasks satisfies a threshold similarity measurement. Based on the threshold similarity of the tasks, task similarity engine 120 may assign the task completion step of "Travel to the grocery store" to task 330 based on determining that it is likely that the tasks will have the same task completion step. Also, for example, task similarity engine 120 may additionally identify task 340 and also assign a similarity measurement between task 340 and task 330 that is indicative of similarity between task 340 and task 330. Task similarity engine 120 may determine that, based on multiple tasks sharing the same task completion step and having similar task actions, task 330 is likely to be completed utilizing the same task completion step as the other tasks. Task similarity engine 120 may associate the task completion step "Travel to the grocery store" to task 330 based on the similarity measurements. [00125] Referring to FIG. 3C, another example of comparing tasks and determining whether to assign a task completion step to a task based on similarities with another task is illustrated. I n the illustrated example, task 350 may be a task that is identified from task database 125 and task 360 may be a task that is received from task recognition engine 115. Task similarity engine 120 may determine similarity measurements for similarity between the tasks actions and/or task objects of task 350 and task 360, as described herein, and assign a similarity measurement S5. Additionally, task similarity engine 120 may identify that both tasks share a common task completion step, "Travel to the grocery store," as described herein, and assign a similarity measurement S6 that is indicative of sharing a task completion step. Task similarity engine 120 may determine an overall similarity measurement for the tasks based on S5 and S6, and if task similarity engine 120 determines that the overall similarity measurement between the tasks satisfies a threshold, the additional task completion step of task 350, "travel to the farmer's market," may be associated with task 360.”; Par. 104-“ Task template generator 135 may determine a similarity score for tasks 600, 605, and 610, and determine that the similarity between the tasks satisfies a threshold task similarity measurement. For example, task template generator 135 may determine that entities with aliases of the task actions of tasks 600, 605, and 610 are members of the same entity category (i.e., "Travel" and "Drive" may be members of a [travel methods] entity category). Also, for example, task template generator 135 may determine that the tasks include aliases of task entities that are members of the same entity category (i.e., "Business 1," "Business 2," and "Business 3" entities members of a [business] entity category). Task template generator 135 may determine a task template based on similarity between the tasks of the identified plurality of tasks. In the illustrated example, task template generator 135 determines a task template of "[travel methods] [business]" based on identifying that the task descriptions of tasks 600, 605, and 610 are similar. A task group may be determined and task completion steps that are associated with the conforming tasks are identified and associated with the task template 615.”; Par. 142-“ I n some implementations, a user may have interest in completing a task and may utilize one or more applications to identify information that may be useful to completing the task. Additionally or alternatively, a user may have interest in creating a task, being provided with a notification that a task may be completed and/or being provided with a suggested task completion step at a time when the task may be completed”)
and generating a second similarity score indicating a second similarity of a third task to a forth task …wherein the second similarity score is used to indicate the fourth task can be performed at a same time as the third task based on the second similarity score (Sar Par. 105-“ Task template generator 135 may determine a similarity score for tasks 600, 605, and 610, and determine that the similarity between the tasks satisfies a threshold task similarity measurement.” Par. 124-125-“ Referring to FIG. 3B, an example of determining a task completion step for a task that does not have an assigned task completion step is illustrated. Task 330 may be a task that has been received from task recognition engine 115, which does not have an associated task completion step. Task similarity engine 120 may identify task 320 from task database 125 and compare task 320 with task 330 to determine whether the similarity between the tasks satisfies a threshold similarity measurement..
Ponnusamy , Hari Haran and Sar are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task analysis of Ponnusamy in view of Hari Haran and improve upon the task assignment, as taught by Sar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy in view of Hari Haram with the motivation of determining the satisfaction of one or more conditions based on the value of one or more dynamic attributes of an entity associated with a task of a user. (Sar Abstract).

Regarding Claim 3 and Claim 13, Ponnusamy in view of Hari Haran in further view of Sar teach, The method of claim 1,… and The non-transitory computer readable medium of claim 11 having instructions causing the at least one processor to perform the steps, further comprising:…
Ponnusamy teaches similarity analysis in Ponnusamy Par. 19 and the feature is expounded upon by Hari Haran:
updating a similarity score generation model in the computerized task-tracking system based upon the rating. (Hari Haran- Par. 48-“ For instance, the apparatus 100 can calculate the collaborative filtering similarity scores 136 for training item pairs 134 per step 122a using a few types of input data such as, for example, users' ratings of items, and/or users' consumption behaviour.; Par. 55-“ The apparatus 100 per step 126d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126a, 126b, 126c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added.”)
Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).
Regarding Claim 6 and Claim 16, Ponnusamy in view of Hari Haran in further view of Sar teach, The method of claim 1, … and The non-transitory computer readable medium of claim 11…
Ponnusamy teaches similarity analysis in Ponnusamy Par. 19 and the feature is expounded upon by Hari Haran:
applying the trained machine learning model to the first task and the second task, to determine the similarity score based upon one or more attributes selected from the group consisting of: a task title, a task description, a product identifier, a task theme, a priority, a backlog rank, a task age, a task creator identifier, and a related user identifier. (Hari Haran- Par. 56-“ In the use operation 130, the apparatus 100 uses the similarity model 102 to estimate similarity scores 146 for pairs of the items 144. More specifically, the apparatus 100 inputs the items 144 into the similarity model 102 which then outputs the similarity scores 146 for pairs of the items 144. That is, this procedure can be characterized as follows first a machine learning activity (or artificial intelligence activity) is used to build the similarity model 102 with a subset of data (i.e., training data pairs 134) and then the built similarity model 102 is used on the entire item library (i.e., items 144). In doing this, the apparatus 100 will build a dataset of how similar each item 144 is from each other item 144. This process can be optimised if desired, so that any item's top-N most similar items 144 are stored only. The list of top-N items 144 can be sorted by any predetermined value, including a single similarity score, or with Learning-to -Rank techniques.”; Par. 49-“ In the third obtain operation 124, the apparatus 100 obtains metadata 140 for each item 134 associated with the plurality of training item pairs 134 (note: the metadata 140 would be received at the input interface 104). The obtained metadata 140 for each item 134 can include one or more of the following (for example): (1) a title of the item 134; (2) a year of the item 134 (i.e., the year a movie 134 was first shown in public); (3) a genre of the item 134; (4) a writer of the item 134; and (5) plot keywords associated with the item 134. It should be noted that metadata 140 can refer to any description of the item 134, but the exact metadata 140 depends on the type of the item 134.”; Par. 2)
Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).
Regarding Claim 7 and Claim 17, Ponnusamy in view of Hari Haran in further view of Sar teach, The method of claim 6, further comprising… and The non-transitory computer readable medium of claim 16 having instructions causing the at least one processor to perform the steps, further comprising…
Ponnusamy teaches similarity analysis in Ponnusamy Par. 19 and the feature is expounded upon by Hari Haran:
training the machine learning model based on a vocabulary created for tasks in the computerized system. (Hari Haran- Par. 23-24-“ It is possible to train a similarity model on a subset of judgements, but this requires the metadata to be more accurate than it generally is, and even so it's results will still be less accurate because this subset will only contain those items known to the annotators, which could potentially leave out less popular items or those items generally consumed by a completely different demographic such as those in a different age group, gender, language, or country from the annotators.; Par. 52-“The apparatus 100 per step 126 a identifies a portion of the training item pairs 134 suited for training the similarity model 102 based for example on a few criteria defined by an expert in the field.”)
Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).
Regarding Claim 8 and Claim 18, Ponnusamy in view of Hari Haran in further view of Sar teach, The method of claim 6…, and The non-transitory computer readable medium of claim 16:…
Ponnusamy teaches similarity analysis in Ponnusamy Par. 19 and the feature is expounded upon by Hari Haran:
wherein the received input from the first user further comprises, a rating indicating whether the second task was correctly identified as being similar to the first task (Hari Haran- Par.47 & related text- “In the first obtain operation 120, the apparatus 100 obtains user contributed similarity scores 132 for training item pairs 134, where each one of the user contributed similarity scores 132 corresponds to one of the training item pairs 134 (i.e., each training item pair 134 has a corresponding user contributed similarity score 132). … For instance, the calculation of the user contributed similarity scores 132 can be dependent on how similarity is represented in the collected similarity labels 133. In this regard, if users in the collecting step 120 a are allowed to submit one of two judgements: similar (TP), or not similar (FP), then the resulting user contributed similarity score 132 can be calculated per step 120 b as a number of TP divided by total judgements (TP/(TP+FP)). …”; Par. 48-“ In the second obtain operation 122, the apparatus 100 obtains collaborative filtering similarity scores 136 for the training items pairs 134, wherein each one of the collaborative filtering similarity scores 136 corresponds to one of the training item pairs 134 (i.e., each training item pair 134 has a corresponding collaborative filtering similarity score 136). In one example, the apparatus 100 can obtain the collaborative filtering similarity scores 136 as follows: (1) calculate the collaborative filtering similarity score 136 for each of the training item pairs 134 (step 122a); and (2) store the collaborative filtering similarity scores 136 in relation to their respective training item pairs 134 (step 122b). For instance, the apparatus 100 can calculate the collaborative filtering similarity scores 136 for training item pairs 134 per step 122a using a few types of input data such as, for example, users' ratings of items, and/or users' consumption behaviour.”; Par. 72-“ As discussed above, collaborative filtering similarity scores 136 depend on the user behaviour, such as user ratings or consumption (e.g., user-item relationships 136a).”.
Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).
Regarding Claim 9 and Claim 19, Ponnusamy in view of Hari Haran in further view of Sar teach, The method of claim 8, further comprising… and The non-transitory computer readable medium of claim 18 having instructions causing the at least one processor to perform the steps, further comprising:…
Ponnusamy teaches similarity analysis and the feature is expounded upon by Hari Haran:
updating the trained machine learning model based upon the rating. (Hari Haran- Par. 48-“For instance, the apparatus 100 can calculate the collaborative filtering similarity scores 136 for training item pairs 134 per step 122a using a few types of input data such as, for example, users' ratings of items, and/or users' consumption behaviour.; Par. 55-“The apparatus 100 per step 126d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126a, 126b, 126c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added.”; Par. 55-“The apparatus 100 per step 126d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126a, 126b, 126c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134. The collaborative filtering similarity scores 136 can be updated whenever collaborative signals are received, such as when consumers watch or rate a movie 134. In the third obtain operation 128, the apparatus 100 obtains items 144 which can be one or more of the following: (i) items 144 that do not have enough user-contributed similarity labels 133; and (ii) items 144 that have recently been added and the apparatus 100 does not have knowledge of their consumption to be able to calculate corresponding collaborative filtering similarity scores 136.”)
Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).

Regarding Claim 10 and Claim 20, Ponnusamy in view of Hari Haran in further view of Sar teach, The method of claim 1, wherein the step of generating the similarity score further comprises… and The non-transitory computer readable medium of claim 11, wherein the step of generating the similarity score further comprises…
identifying a common category assigned to the first task and the second task within the task-tracking system. (Ponnusamy- Par. 43-“ In an embodiment, user grouping and classifying module 121 can provide visibility into a task process by tracking user activities, which enables an administrator to gauge prospect engagement based on the user activities. The module can determine contacts of individual tasks, and use the contacts and their email domains to identify email interactions of a user with the contacts, and meetings between the user and the contacts. In an embodiment, the meetings can be in the past or scheduled to be held in a predetermined future time period. User grouping and classifying module 121 then computes scores for each of the users based on their activities and group and classify, or rank the users based on their scores. The scores can be used to assess performance of users, and identify users that need additional training and coaching in communicating with outside parties or client engagement.”)
Regarding Claim 11, 
Ponnusamy teaches
A non-transitory computer readable medium having instructions that when performed on at least one processor cause the at least one processor to perform the steps comprising: receiving, at a computerized task tracking system, a first task to be completed by a user, the first task describing a first change to be made within a computer system and having a first priority; (Ponnusamy Par. 42;Par. 43-45“ In an embodiment, user grouping and classifying module 121 can provide visibility into a task process by tracking user activities, which enables an administrator to gauge prospect engagement based on the user activities. The module can determine contacts of individual tasks, and use the contacts and their email domains to identify email interactions of a user with the contacts, and meetings between the user and the contacts. In an embodiment, the meetings can be in the past or scheduled to be held in a predetermined future time period. User grouping and classifying module 121 then computes scores for each of the users based on their activities and group and classify, or rank the users based on their scores. The scores can be used to assess performance of users, and identify users that need additional training and coaching in communicating with outside parties or client engagement.”; Par. 62-“ The activity identification rules 320 may specify a preference or priority order indicating which of the contact information should be used in order to identify a domain name. For example, activity identification rules 320 may specify that a task contact should be used to determine a domain name over the account contact, and that the account contact will be used only if the task contact is unavailable.”; Par. 108-109;”)
receiving, at the computerized task tracking system, a second task to be completed by a user, the second task describing a second change to be made within the computer system and having a second priority; (Ponnusamy Par. 42-“ In one embodiment, a request can be received from a client for determining a task completion rate of a first set of tasks associated with a set of attributes. The first set of tasks has been scheduled to be performed during a first time period (e.g., a current time period). In response to the request, for each of the attributes, a completion rate of one or more of a second set of tasks corresponding to the attribute is calculated. The second set of tasks has been performed during a second time period in the past. The completion rate represents a percentage of the second set of tasks that have been completed during the second time period. An isotonic regression operation can be performed on the completion rates associated with the attributes of the second set of tasks to calibrate the completion rates. The completion rates for the attributes of the first set of tasks can be predicted based on the calibrated completion rates of the second set of tasks.; Par. 98”)
receiving an indication that a first user intends to complete the first task; (Ponnusamy Par. 44-45“Task set creation module 123 can be used to construct a proposed task set (e.g., a pipeline) needed at the beginning of a future time period, in order to hit a quota for the end of the future time period. The module can analyze patterns of open tasks at the beginning of past quarters, and can predict the composition of the proposed pipeline needed to hit the quota based on historical data.  Task completion estimating module 125 can be used to estimate the time a user has spent so far in a task and the time that will be required of the user to complete the task. The module considers the time that the user has spent on digital interactions associated with the task, including but not limited to emails, calendar and call log activity. The digital interactions can be compared to digital interactions of past tasks that are in a similar stage.”; Par. 74-“ The task completion estimating module 125 can receive a request 501 from a client device 101, for estimating time required to complete a current task. The current task can be a task that is being worked on by a user (e.g., a sales representative), and can include a number of stages predetermined by a system administer. For example, the current task can be a deal/project in a customer relationship management (CRM) system.”)
in response to receiving the indication that the first user intends to complete the first task, identifying one or more tasks in the task-tracking system that has a similarity score above a threshold, the one or more tasks including the second task (Ponnusamy Par. 97“ In an embodiment, the task completion estimating module 125 can further alerts the user whenever the amount of time 819 exceeds or is below a predetermined threshold, so that the user may considering reassigning the task to another user who is more appropriate to work on the selected task. Whenever the estimated amount time to complete the selected task is updated, the cloud server 111 can be invoked to update the selected task in the task database system 105 with the updated information;”; Par. 96-“ The task completion estimating module 125 can estimate an amount of time 819 required to complete the selected task in accordance with the process described in FIG. 7. As the data poller 806 keeps polling new data from the task database system 105 at a configurable fixed interval, the task completion estimating module 125 can update the predetermined number of similar tasks at the same interval, which further causes the estimated amount of time required to complete the selected task to be updated in real-time.”) 
Ponnusamy teaches similarity scoring analysis and the feature is expounded upon by Hari Haran:
generating a similarity score indicating a similarity of the second task to the first task by applying a trained machine learning model to the first task and the second task (Hari Haran Par. 2-“The present disclosure relates to an apparatus and method for training a similarity model that is used to predict similarity between items. In one example, the apparatus is configured to train (build) the similarity model by using multivariate machine learning (e.g., a multivariate multiple liner regression process) that utilizes one or more independent variables including metadata (e.g., title, genre, writer, plot keywords) associated with training items, and two dependent variables including user contributed similarity scores for training item pairs, and collaborative filtering similarity scores for the training item pairs. Then, the apparatus uses the trained model to predict similarity between items.; Par. 55-“The apparatus 100 per step 126 d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126 a, 126 b, 126 c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134.”; Par. 56);
receiving, from the first user, input regarding whether the second task was correctly identified as being similar to the first task; (Hari Haran Par. 69-“ The apparatus 100 will use machine learning to train the similarity model 102 as described herein which will result in recommending items that will be more ‘correct’ to the users, by only returning items which users will perceive to be similar. Further, the inventors understand that humans generally use a dual-process model to infer similarity, it therefore only makes sense that the disclosed apparatus 100 and methods 400, 500, and 600 also use a dual-process as represented by content-based similarity and collaborative similarity to infer overall similarity and make recommendations to users. More specifically, the apparatus 100 and methods 400, 500 and 600 have uniquely used CB methods to represent taxonomic similarity and at same time used CF methods to represent thematic similarity (note: the inventors believe that when CF is used to represent thematic similarity it results in somewhat accurate recommendations but not a perfect result because CF will retrieve items that are both thematically and taxonomically similar). For example, in the present disclosure the CB and CF methods can be combined as follows: DirectorSimilarity+GenreSimilarity+ . . . +WriterSimilarity=[CF Similarity, CB Similarity]. The present disclosure is a marked-improvement over prior art methods.”) ;
updating the trained machine learning model based upon the received input(Hari Haran Par. 55-“The apparatus 100 per step 126 d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126 a, 126 b, 126 c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134.”; Par. 56)
and generating … similarity score … by applying the updated trained machine learning model to the third task and the fourth task, wherein the third and fourth tasks are to be completed by a user and describes a third and fourth change to a computer system, respectively, … (Hari Haran Par. 2-“The present disclosure relates to an apparatus and method for training a similarity model that is used to predict similarity between items. In one example, the apparatus is configured to train (build) the similarity model by using multivariate machine learning (e.g., a multivariate multiple liner regression process) that utilizes one or more independent variables including metadata (e.g., title, genre, writer, plot keywords) associated with training items, and two dependent variables including user contributed similarity scores for training item pairs, and collaborative filtering similarity scores for the training item pairs. Then, the apparatus uses the trained model to predict similarity between items.; Par. 55-“The apparatus 100 per step 126 d stores the trained similarity model 102 to be used in the future to predict similarity between item pairs 144. The apparatus 100 may constantly, incrementally, and/or periodically update the similarity model 102 per steps 126 a, 126 b, 126 c because both the user contributed similarity scores 132 and the collaborative filtering similarity scores 136 may be constantly updated or added. For instance, the user contributed similarity scores 132 can be updated in batches or online whenever more similarity labels 133 (annotations 133) are received for the previous training item pairs 134 or for new training item pairs 134.”; Par. 56)
 Ponnusamy and Hari Haran are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the similar scoring of Ponnusamy and improve upon the scoring, as taught by Hari Haran, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy with the motivation of finding similarity between two items which is calculated based on user-to-item relationship. (Hari Haran Par. 73).
Ponnusamy in view of Hari Haran teach similarity scoring and the feature is expounded upon by Sar:
notifying the first user that the second task is similar to the first task, and that the second task can be performed at a same time as the first task based on the similarity score; (Sar Par. 124-125-“ Referring to FIG. 3B, an example of determining a task completion step for a task that does not have an assigned task completion step is illustrated. Task 330 may be a task that has been received from task recognition engine 115, which does not have an associated task completion step. Task similarity engine 120 may identify task 320 from task database 125 and compare task 320 with task 330 to determine whether the similarity between the tasks satisfies a threshold similarity measurement. I n the provided example, both tasks share the same task action, "buy." Additionally, both task objects are members of the same category of "fruit." A user may not have previously submitted the task "buy rhubarb" and/or task recognition engine 115 may not have previously determined a task completion step for "buy rhubarb," so the task may not have an associated task completion step. Task similarity engine 120 may determine a value for S3 that is indicative of similarity between the task actions and/or task objects of task 320 and task 330 and determine that the similarity between the tasks satisfies a threshold similarity measurement. Based on the threshold similarity of the tasks, task similarity engine 120 may assign the task completion step of "Travel to the grocery store" to task 330 based on determining that it is likely that the tasks will have the same task completion step. Also, for example, task similarity engine 120 may additionally identify task 340 and also assign a similarity measurement between task 340 and task 330 that is indicative of similarity between task 340 and task 330. Task similarity engine 120 may determine that, based on multiple tasks sharing the same task completion step and having similar task actions, task 330 is likely to be completed utilizing the same task completion step as the other tasks. Task similarity engine 120 may associate the task completion step "Travel to the grocery store" to task 330 based on the similarity measurements. [00125] Referring to FIG. 3C, another example of comparing tasks and determining whether to assign a task completion step to a task based on similarities with another task is illustrated. I n the illustrated example, task 350 may be a task that is identified from task database 125 and task 360 may be a task that is received from task recognition engine 115. Task similarity engine 120 may determine similarity measurements for similarity between the tasks actions and/or task objects of task 350 and task 360, as described herein, and assign a similarity measurement S5. Additionally, task similarity engine 120 may identify that both tasks share a common task completion step, "Travel to the grocery store," as described herein, and assign a similarity measurement S6 that is indicative of sharing a task completion step. Task similarity engine 120 may determine an overall similarity measurement for the tasks based on S5 and S6, and if task similarity engine 120 determines that the overall similarity measurement between the tasks satisfies a threshold, the additional task completion step of task 350, "travel to the farmer's market," may be associated with task 360.”; Par. 104-“ Task template generator 135 may determine a similarity score for tasks 600, 605, and 610, and determine that the similarity between the tasks satisfies a threshold task similarity measurement. For example, task template generator 135 may determine that entities with aliases of the task actions of tasks 600, 605, and 610 are members of the same entity category (i.e., "Travel" and "Drive" may be members of a [travel methods] entity category). Also, for example, task template generator 135 may determine that the tasks include aliases of task entities that are members of the same entity category (i.e., "Business 1," "Business 2," and "Business 3" entities members of a [business] entity category). Task template generator 135 may determine a task template based on similarity between the tasks of the identified plurality of tasks. In the illustrated example, task template generator 135 determines a task template of "[travel methods] [business]" based on identifying that the task descriptions of tasks 600, 605, and 610 are similar. A task group may be determined and task completion steps that are associated with the conforming tasks are identified and associated with the task template 615.”; Par. 142-“ I n some implementations, a user may have interest in completing a task and may utilize one or more applications to identify information that may be useful to completing the task. Additionally or alternatively, a user may have interest in creating a task, being provided with a notification that a task may be completed and/or being provided with a suggested task completion step at a time when the task may be completed”)
and generating a second similarity score indicating a second similarity of a third task to a forth task …wherein the second similarity score is used to indicate the fourth task can be performed at a same time as the third task based on the second similarity score (Sar Par. 105-“ Task template generator 135 may determine a similarity score for tasks 600, 605, and 610, and determine that the similarity between the tasks satisfies a threshold task similarity measurement.” Par. 124-125-“ Referring to FIG. 3B, an example of determining a task completion step for a task that does not have an assigned task completion step is illustrated. Task 330 may be a task that has been received from task recognition engine 115, which does not have an associated task completion step. Task similarity engine 120 may identify task 320 from task database 125 and compare task 320 with task 330 to determine whether the similarity between the tasks satisfies a threshold similarity measurement..
Ponnusamy , Hari Haran , Sar are directed to similarity analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task analysis of Ponnusamy in view of Hari Haran and improve upon the task assignment, as taught by Sar, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy in view of Hari Haram with the motivation of determining the satisfaction of one or more conditions based on the value of one or more dynamic attributes of an entity associated with a task of a user. (Sar Abstract).

Claims  4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnusamy, US Publication No. 20190236516 A1 [hereinafter Ponnusamy], in view of Hari Haran et al., US Publication No. 20200226493 A1 [hereinafter Hari Haran], in further view of Sar et al., WIPO Publication No. 2015081272A2 [hereinafter Sar], and in further view of Xu, US Publication No. 20190378071 A1 [hereinafter Xu]. 

Regarding Claim 4 and Claim 14, Ponnusamy in view of Hari Haran in further view of Sar teach The method of claim 1,… and The non-transitory computer readable medium of claim 11…
Ponnusamy in view of Hari Haran in further view of Sar teach prioritization and the following feature is expounded upon by Xu:
wherein the second priority is not higher than the first priority (Xu Par. 24-“In some implementations, the weighted values for all factors may be used to determine a priority score for the work task. For example, the prioritization logic 134 may sum the weighted values for all factors of a work task to calculate a priority score for the work task. Further, in some implementations, the prioritization logic 134 may order the task list 145 according to the priority scores of the included work tasks (e.g., in descending size of priority score)”.
Ponnusamy , Hari Haran , Sar and Xu are directed to task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task analysis of Ponnusamy in view of Hari Haran in further view of Sar and improve upon the workflow, as taught by Xu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy in view of Hari Haram in further view of Sar with the motivation of reflecting the relative importance of each task in view of multiple priority factors of the user and/or organization. (Xu Par. 10).

Regarding Claim 5 and Claim 15, Ponnusamy in view of Hari Haran in further view of Sar in further view of Xu teach The method of claim 4,… and The non-transitory computer readable medium of claim 14…
wherein the second priority is below a priority threshold set in the task-tracking system. (Xu Par. 17-“ In some implementations, the task database 138 may include a set of current work tasks that require completion. For example, the task database 138 may store open tickets of an IT support organization. In some implementations, each work task in the task database 138 may be associated with multiple factor values. The factor values may characterize a particular work task in terms of multiple priority factors. For example, each factor value may be a number indicating a level or score of a work task with respect to a particular priority factor. In some implementations, the factor values may correspond to priority factors such as task urgency, level of business impact, response time specified in a Service Level Agreement (SLA), level of financial loss, importance level of a task requester (e.g., a very important person (VIP) level), time duration since receipt of a task request, and so forth. In some implementations, some or all of the factor values of a work task may be automatically determined based on characteristics of the work task (e.g., time received, client identifier, business process identifier, and so forth). Further, in some implementations, some or all of the factor values of a work task may be manually specified by a human user or administrator.”; Par. 20-“ In some implementations, the prioritization logic 134 may use predefined rules to resolve conflicts between conflicting factor weights inherited by a given priority profile 136 (e.g., use the most recent setting, use the value manually set by the user, use the value specified for lowest level of hierarchy, and so forth).”; Par. 1).
Ponnusamy , Hari Haran , Sar and Xu are directed to task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task analysis of Ponnusamy in view of Hari Haran in further view of Sar and improve upon the workflow, as taught by Xu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ponnusamy in view of Hari Haram in further view of Sar with the motivation of reflecting the relative importance of each task in view of multiple priority factors of the user and/or organization. (Xu Par. 10).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20150149227 A1 to Sar et al. – Abstract- “Methods and apparatus related to providing an indication to a user that a task may be completed based on the values of one or more dynamic attributes of an entity related to the task. An entity is determined based on information that is associated with the task. An indication related to completion of the task is provided to the user when the value of one or more dynamic attributes of the entity is one or more states.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/      Examiner, Art Unit 3624   

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624